The offense is murder. The punishment assessed is death.
The record in this case is before us without any bills of exception or any objections to the court's charge.
The only matter presented for review is the sufficiency of the evidence to sustain the conviction. In order that this opinion may reflect the basis for our conclusion on the question presented, we deem it proper to briefly recite the facts proven on the trial as the same appear from the record.
On Sunday evening Clarence Edwards left the home of J. H. McClain, his brother-in-law, in his automobile, a 1941 Ford V-8 Sedan. He went alone, leaving his wife at the home of Mr. McClain. Nothing was heard of him from that time until the following Saturday morning, when his mutilated body was found in a timbered spot about 150 yards from the White Oak Road. Soon after the body was discovered, Ernest King, Joseph Davis and appellant were arrested in San Antonio, Texas, and were *Page 356 
found in possession of the automobile, a ring and some wearing apparel belonging to the deceased.
Appellant made a confession in which he admitted that he and his companions, King and Davis, killed the deceased by striking him with Coca-Cola bottles and cutting and stabbing him with a knife; that after they had cut the deceased's throat, appellant cut both hands off at the wrist, and after taking the ring from the dead man's hand, he threw them aside. They also cut off one foot and threw it aside. After they had killed the deceased and mutilated his body, they took what money they found on his person and certain articles not necessary to mention, entered the automobile belonging to the deceased, and drove to San Antonio, where they remained until arrested.
Upon his trial appellant testified that at the time he signed the confession he was in jail; that an officer took a knife and put it in his (appellant's) back and backed him against the wall and then said, "I don't want any trouble out of you," struck him across the wrist with a rope and kicked him on the legs; that by reason of said treatment he signed the confession. He contends that this shows that the confession was extorted. The State's evidence controverts appellant's testimony relative to being whipped or mistreated. However, the court submitted to the jury the issue of whether or not the confession was voluntarily made and the jury decided the issue adversely to his contention. Moreover, appellant, when testifying on his trial, admitted every fact contained in the purported confession except the fact that he cut the hands and foot off the body of the deceased. It occurs to us that since he admitted under oath the material facts contained therein, it makes very little difference, if any, whether the confession was voluntary or not. If we should eliminate the purported confession, the evidence would still be sufficient to sustain the conviction.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.